Citation Nr: 1448771	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.

2.  Whether the reduction of the disability rating for bilateral hearing loss from 30 percent to 20 percent, effective from May 1, 2013 to April 29, 2014, was proper.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963, from June 1963 to June 1969, and from July 1969 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland Oregon.

With regard to the Veteran's claim for a higher disability rating for his bilateral hearing loss (aside from the reduction matter), the Board notes that this claim constitutes an increased rating claim with regard to his left ear, and an initial rating claim with regard to his right ear (as an unappealed August 2004 rating decision granted service connection for left ear hearing loss and assigned a noncompensable rating, an unappealed May 2005 rating decision continued the noncompensable rating for his left ear, and a March 2009 rating decision granted service connection for right ear hearing loss and assigned the 30 percent disability rating for bilateral hearing loss appealed herein).

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Portland, Oregon.  A transcript of the proceeding has been associated with the claims file.

In October 2013, the Board remanded the Veteran's bilateral hearing loss rating claim for further development, and the Board remanded the reduction matter for the issuance of a Statement of the Case (SOC).

With regard to the reduction matter, prior to the October 2013 Board decision, a February 2013 rating decision reduced the Veteran's disability rating for his bilateral hearing loss from 30 to 20 percent, effective May 1, 2013.  After the October 2013 Board decision, a July 2014 rating decision restored the Veteran's 30 percent rating, effective April 30, 2014.  This reduction matter is again addressed in the remand section below, as no SOC has been issued to date.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Rating Claim

The Veteran appeals a March 2009 rating decision that assigned a 30 percent disability rating for his bilateral hearing loss, effective December 29, 2008 (which was previously rated as noncompensable).  The Veteran seeks a higher disability rating.  As explained above, the Veteran's bilateral hearing loss rating claim constitutes an increased rating claim with regard to his left ear, and an initial rating claim with regard to his right ear.

In October 2013, the Board remanded the Veteran's claim so that he could be provided with an opportunity to identify outstanding treatment records for VA to obtain, and so that he could be afforded a new VA examination to address the current severity of his bilateral hearing loss.  The Board acknowledges that this directed development was performed by the RO.  Also, all of the Veteran's VA treatment records dated since February 2009 were associated with the claims file (Virtual VA).

Because, however, the Veteran's rating reduction matter relating to his bilateral hearing loss is being remanded herein, as explained below, the Board finds that, regrettably, a decision on his claim for a higher disability rating for his bilateral hearing loss must be deferred as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

B.  Rating Reduction

At the June 2013 Board hearing, the Veteran expressed disagreement with the February 2013 rating decision that reduced his disability rating for his bilateral hearing loss from 30 to 20 percent, effective May 1, 2013.  The October 2013 Board decision remanded this matter for the issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Subsequently, a July 2014 rating decision restored the 30 percent rating, but only effective April 30, 2014.  To date, no SOC has been issued.  Therefore, the Board will remand this matter for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC shall review the Veteran's claims file (including Virtual VA and VBMS) and determine whether any additional development is warranted with regard to the claim of restoration of the 30 percent disability rating for bilateral hearing loss for the period from May 1, 2013 to April 29, 2014.  If further action is required, it shall be undertaken prior to further claims adjudication.  Then, the RO/AMC shall issue a SOC in compliance with Manlicon, supra.  If, and only if, the Veteran perfects an appeal shall the RO/AMC return this issue to the Board for appellate consideration.

2.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim for a higher disability rating for his bilateral hearing loss (on appeal from the March 2009 rating decision).  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



